      Case 2:20-cv-01496-RFB-VCF Document 7 Filed 09/03/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10

11    GEORGE LOPEZ,                                      Case No. 2:20-cv-01496-RFB-VCF
12                       Petitioner,                     ORDER
13            v.
14    CALVIN JOHNSON, et al.,
15                       Respondents.
16

17           This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner has filed an application

18   to proceed in forma pauperis. ECF No. 6. The court finds that petitioner is able to pay the full

19   filing fee $5.00.

20           IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

21   No. 6) is DENIED. Petitioner will have 45 days from the date that this order is entered to have

22   the filing fee of $5.00 sent to the clerk of the court. Failure to comply will result in the dismissal

23   of this action.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         1
     Case 2:20-cv-01496-RFB-VCF Document 7 Filed 09/03/20 Page 2 of 2



 1          IT FURTHER IS ORDERED that the clerk of the court send petitioner two copies of this
 2   order. Petitioner is ordered to make the necessary arrangements to have one copy of this order
 3   attached to the check paying the filing fee.
 4          DATED: September 3, 2020
 5                                                              ______________________________
                                                                RICHARD F. BOULWARE, II
 6                                                              United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
